     Case 2:18-cv-04373-SSV-KWR Document 42-7 Filed 02/15/19 Page 1 of 3
                                                                                  1


1         *    *   *    *   *    *   *    *   *    *      *   *   *   *   *   *
2                       UNITED STATES DISTRICT COURT
3                      EASTERN DISTRICT OF LOUISIANA
4                               CASE NO. 18-cv-4373
5                               JUDGE SARAH S. VANCE
6                      MAGISTRATE JUDGE KAREN WELLS ROBY
7
8
           KIERRA THOMAS, ANTOINE CLARK and SHIRLEY HARRIS
9
                                          VERSUS
10
               RANDALL CHAMBERS, GOD'S WAY TRUCKING, LLC,
11
                            CANAL INSURANCE COMPANY
12
13        *    *   *    *   *    *   *    *   *    *      *   *   *   *   *   *
14
15
16            Deposition of KIERRA OLIVIA THOMAS, 2713
17    South Rocheblave Street, New Orleans,
18    Louisiana, 70125, taken in the law offices of
19    Pandit Law Firm, LLC, 701 Poydras Street, Suite
20    3950, New Orleans, Louisiana, 70139, on
21    Thursday, October 18th, 2018, at or about 10:00
22    a.m.
23
24
25



                                           MAGNA
                                         Legal Services                   EXHIBIT 4
     Case 2:18-cv-04373-SSV-KWR Document 42-7 Filed 02/15/19 Page 2 of 3
                                                                           45


1     that you have gone to those three facilities
2     but do not recall ever complaining of neck or
3     back pain?
4           A.   Correct.
5           Q.   All right.     Now, let's get into -- let
6     me ask one more questions about that.
7                        Those three facilities I named,
8     were any of those the facilities where you did
9     go to get that chiropractic treatment you
10    talked about?
11          A.   No, sir.
12          Q.   So that would been another place?
13          A.   Correct.
14          Q.   Okay.    But we don't know the name?
15          A.   No, sir.
16          Q.   All right.     Now, let's talk about this
17    accident.     Okay?
18          A.   Okay.
19          Q.   And the injuries in this accident you
20    sought some medical treatment; that's right?
21          A.   Correct.
22          Q.   All right.     Who was your first medical
23    provider?
24          A.   My first medical provider was
25    Dr. Nick.



                                    MAGNA
                                  Legal Services
     Case 2:18-cv-04373-SSV-KWR Document 42-7 Filed 02/15/19 Page 3 of 3
                                                                           46


1           Q.   All right.     And Dr. Nick, is he with
2     Doctor Rehab Services?
3           A.   Yes, sir.
4           Q.   And I have a date of April 26th, 2017;
5     is that correct?
6           A.   Correct.
7           Q.   Two days after the accident?
8           A.   Correct.
9           Q.   All right.     Who referred you to
10    Dr. Nick?
11          A.   Dr. Vanessa -- oh, I can't remember
12    the other guy's name.
13               BY MR. BAER:
14                      You said "Dr. Vanessa"?
15               BY THE WITNESS:
16                      Oh, I'm sorry.      Ms. Vanessa.
17    EXAMINATION BY MR. POCHÉ:
18          Q.   All right.     Ms. Vanessa referred you
19    to who -- somebody who referred you to
20    Dr. Nick?
21          A.   It was --
22               BY MS. MOTTA:
23                      Yes.
24               BY THE WITNESS:
25                      Yes.



                                    MAGNA
                                  Legal Services
